Name: 2009/56/EC: Decision of the European Central Bank of 12Ã December 2008 amending Decision ECB/2001/15 on the issue of euro banknotes (ECB/2008/26)
 Type: Decision
 Subject Matter: technology and technical regulations;  monetary relations;  monetary economics;  EU institutions and European civil service;  free movement of capital
 Date Published: 2009-01-24

 24.1.2009 EN Official Journal of the European Union L 21/75 DECISION OF THE EUROPEAN CENTRAL BANK of 12 December 2008 amending Decision ECB/2001/15 on the issue of euro banknotes (ECB/2008/26) (2009/56/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular Article 106(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the ESCB Statute), and in particular Article 16 thereof, Whereas: (1) Decision ECB/2008/23 of 12 December 2008 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (1) provides for the adjustment of the key for subscription to the European Central Banks (ECBs) capital (hereinafter the capital key) in accordance with Article 29.3 of the ESCB Statute and establishes with effect from 1 January 2009 the new weightings assigned to each national central bank (NCB) in the adjusted capital key (hereinafter the capital key weightings). (2) Pursuant to Article 1 of Council Decision 2008/608/EC of 8 July 2008 in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 (2) Slovakia fulfils the necessary conditions for adoption of the euro and the derogations granted to it under Article 4 of the 2003 Act of Accession (3) will be abrogated with effect from 1 January 2009. (3) Article 1(d) of Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (4) defines the banknote allocation key and refers to the Annex to that Decision, which specifies the banknote allocation key applying since 1 January 2008. Given that new capital key weightings will apply from 1 January 2009 and that Slovakia will adopt the euro on 1 January 2009, Decision ECB/2001/15 needs to be amended in order to determine the banknote allocation key applying from 1 January 2009, HAS DECIDED AS FOLLOWS: Article 1 Amendment to Decision ECB/2001/15 Decision ECB/2001/15 is amended as follows: 1. The final sentence of Article 1(d) is replaced by the following: The Annex to this Decision specifies the banknote allocation key applying from 1 January 2009. 2. The Annex to Decision ECB/2001/15 is replaced by the text set out in the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 January 2009. Done at Frankfurt am Main, 12 December 2008. The President of the ECB Jean-Claude TRICHET (1) See page 66 of this Official Journal. (2) OJ L 195, 24.7.2008, p. 24. (3) Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33). (4) OJ L 337, 20.12.2001, p. 52. ANNEX BANKNOTE ALLOCATION KEY FROM 1 JANUARY 2009 European Central Bank 8,0000 % Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 3,1975 % Deutsche Bundesbank 24,9630 % Central Bank and Financial Services Authority of Ireland 1,4640 % Bank of Greece 2,5900 % Banco de EspaÃ ±a 10,9465 % Banque de France 18,7465 % Banca dItalia 16,4730 % Central Bank of Cyprus 0,1805 % Banque centrale du Luxembourg 0,2305 % Central Bank of Malta 0,0835 % De Nederlandsche Bank 5,2575 % Oesterreichische Nationalbank 2,5595 % Banco de Portugal 2,3075 % Banka Slovenije 0,4335 % NÃ ¡rodnÃ ¡ banka Slovenska 0,9140 % Suomen Pankki 1,6530 % Total 100,0000 %